Name: Commission Regulation (EC) No 1135/1999 of 28 May 1999 opening a second invitation to tender for the mobilisation of pigmeat on the Community market with a view to its subsequent delivery to Russia.
 Type: Regulation
 Subject Matter: transport policy;  animal product;  trade policy;  European construction;  Europe
 Date Published: nan

 EN Official Journal of the European Communities29. 5. 1999 L 135/85 COMMISSION REGULATION (EC) No 1135/1999 of 28 May 1999 opening a second invitation to tender for the mobilisation of pigmeat on the Community market with a view to its subsequent delivery to Russia. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2802/98 of 17 December 1998 on a programme to supply agricultural products to the Russian Federation (1), and in particular Article 4(2) thereof, (1) Whereas Commission Regulation (EC) No 111/ 1999 (2), as amended by Regulation (EC) No 1125/ 1999 (3), lays down general rules for the application of Regulation (EC) No 2802/98; whereas Article 2(3) of that Regulation lays down that the invitation to tender may cover the determination of the costs of the supply of products to be mobilised on the Community market; whereas the costs of such supply include in particular the price of the product and the costs of packaging and labelling the products to be delivered to the delivery stage laid down in the notice of invitation to tender; (2) Whereas, for the supply operations decided by Regulation (EC) No 2802/98, these provisions should be applied for the supply of 40 000 tonnes of pigmeat, split into 50 lots; (3) Whereas, to make a speedy start to this measure and to comply with competition requirements, a limited number of lots should make use of prod- ucts governed by a contract under Commission Regulation (EC) No 2042/98 of 25 September 1998 on special conditions for the granting of private storage aid for pigmeat (4), as amended by Regula- tion (EC) No 2619/98 (5), and which are removed from storage either after the contractual storage period or under Article 9(4) of Commission Regu- lation (EEC) No 3444/90 of 27 November 1990 laying down detailed rules for granting private storage aid for pigmeat (6), as amended by Regula- tion (EC) No 3533/93 (7); (4) Whereas, in addition to the provisions adopted in Regulation (EC) No 111/1999, the specific condi- tions applying to these supply operations should be laid down, especially as regards quality, packaging and labelling, and provision should be made for the immediate entry into force of this Regulation; (5) Whereas, under Article 9(5) of Regulation (EC) No 111/1999, the successful tenderer must undergo any controls requested and conducted by agents designated by the recipient country on Community territory; (6) Whereas the measures provided for in this Regula- tion are in accordance with the opinion of the Management Committee for Pigmeat, HAS ADOPTED THIS REGULATION: Article 1 An invitation to tender is hereby opened to establish the costs of supplying 40 000 tonnes (carcase equivalent) of pigmeat, presenting the characteristics and qualities indi- cated in Annex I, for delivery as a supply operation covered by Article 2(3) of Regulation (EC) No 111/1999, in accordance with that Regulation and this Regulation. Article 2 For a given lot, supply shall comprise: (a) the purchase of the products listed in Annex I, to be mobilised on the Community market and, in the case, of fresh products, their processing into dozen prod- ucts; (b) the packaging and labelling of the products in accord- ance with the instructions in Annex I; (c) the supply of the products at the ex cold store stage in the Community, at the place indicated by the successful tenderer in his tender, loaded on a means of transport and within the time limit laid down in Annex II; (d) keeping of the product available for the carrier, before loading commences, for a minimum of ten working days from the dates laid down in Annex II. Beyond that period the successful tenderer shall be entitled to the amount laid down in Article 7a(1) of Regulation (EC) No 111/1999. (1) OJ L 349, 24.12.1998, p. 12. (2) OJ L 14, 19.1.1999, p. 3. (3) See page 41 of this Official Journal. (4) OJ L 263, 26.9.1998, p. 12. (5) OJ L 329, 5.12.1998, p. 9. (6) OJ L 333, 30.11.1990, p. 22. (7) OJ L 321, 23.12.1993, p. 9. EN Official Journal of the European Communities 29. 5. 1999L 135/86 The tender shall contain the exact place of taking- over (cold store) where all the products making up a single lot must be held. This place must be easily accessible for take-over by the carrier and must guar- antee a loading rate of 100 tonnes per working day. Article 3 1. The supply of 40 000 tonnes shall be divided into 28 000 tonnes of half-carcases and 12 000 tonnes of fore- ends, split into 50 lots as defined in Annex II. 2. The first six lots shall consist of products governed by a private storage aid contract under Regulation (EC) No 2042/98. The tenders relating to these lots shall be accompanied by a declaration from the tenderer that the products were: Ã¯ £ § removed from store after the contractual storage period, or Ã¯ £ § removed from store after the storage period of two months pursuant to the first indent of Article 9(4) of Regulation (EEC) No 3444/90. In such a case export shall be deemed proven upon presentation of the removal certificate drawn up in accordance with Annex V to Regulation (EC) No 111/1999. Article 4 1. The tender established in accordance with Regula- tion (EC) No 111/1999 shall be lodged with the interven- tion agency of the Member State in whose territory the place where the product is held available as referred to in Article 2 is located, and the address of which is given in Annex III. 2. Tenders relating to half-carcases must specify whether.they are with or without head. Tenders that do not include this information will not be entertained. When sending the tenders to the Commission in accord- ance with Article 6(1) of Regulation (EC) No 111/1999, the intervention agencies shall indicate separately the tenders relating to the lots of half-carcases with and without head. 3. In the case of lots for the supply of the same quantity of products with the same characteristics and final delivery date, tenders shall be deemed to have been lodged for any one of them. To allow comparison with the prices of half-carcases without head, a coefficient of 1,045 shall be applied to tenders for half-carcases with head. 4. The time limit for lodging tenders shall expire on 8 June 1999 at 12 noon (Brussels time). Should a lot not be successfully tendered for by the end of this period, tenders may be submitted for a second period expiring on 22 June 1999 at 12 noon (Brussels time). In this case, all the dates in Annex Il shall be extended by 14 days. Article 5 1. The tendering security shall be EUR 25/tonne for the half-carcases and the fore-ends. 2. The supply security shall be lodged in accordance with Article 7(3) of Regulation (EC) No 111/1999. Article 6 The successful tenderer shall take all necessary steps to ensure that the following certificates are sent to the successful tenderer for the supply operation at the time of removal: Ã¯ £ § veterinary certificate, Ã¯ £ § certificate of origin, Ã¯ £ § quality certificate, and Ã¯ £ § health certificate. The cost of obtaining such certificates shall be borne by the successful tenderer for mobilisation of the product. The certificates shall be drawn up in accordance with the models sent to the operators by the Commission at the formers request. Article 7 1. Within 15 days following the date of the Commis- sion decision awarding the supply contract, the successful tenderer may request a payment on account equal to 60 % of the total amount of his tender. The request must be accompanied by proof that a security equal to the amount of the payment on account has been lodged and by a copy of the decision to award the supply contract. 2. The payment on account shall be made by the inter- vention agency indicated in Article 4(1) within 15 days of submission of the request. 3. The payment on account security shall be released once the conditions laid down for payment of the balance of the supply have been met. Article 8 Before submitting a tender, the tenderer must acquaint himself with the health and veterinary conditions of the recipient country. EN Official Journal of the European Communities29. 5. 1999 L 135/87 Article 9 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 May 1999. For the Commission Franz FISCHLER Member of the Commission EN Official Journal of the European Communities 29. 5. 1999L 135/88 ANNEX I 1. Products to be supplied CN code ex 0203 21 10 half-carcases with or without head, but without flare fat, foreleg, tail, kidneys or kidney fat, skirt or spinal cord. The lot must comprise either half-carcases with head or half-carcases without head. CN code ex 0203 29 11 fore-ends, without foot but with the knuckle, rind and subcutaneous fat. 2. Characteristics and qualities of the goods The products: Ã¯ £ § cannot come from the slaughter of breeding sows or boars, Ã¯ £ § must comply with Council Directive 64/433/EEC of 26 June 1964 on health problems affecting intra-Community trade in fresh meat (1), Ã¯ £ § must be of sound, fair and merchantable quality and come from animals reared in the Community for the previous two months at least, Ã¯ £ § for lots Nos 7 to 50, must come from animals slaughtered after 10 June 1999. The slaughter date must be indicated on the quality certificate mentioned in Article 6. 3. Packaging The products shall be individually packaged in polyethylene or polypropylene, suitable for the packaging of foods, which is at least 0,04 mm thick and, in the case of half-carcases, in sufficiently resitant cotton or synthetic stockinettes, so that the products are fully covered by the said packaging. The fore-ends shall be packed in boxes. 4. Labelling Each individual piece of meat shall be visibly marked EU-000/1999'. No other marking indicating a geographical origin shall be allowed. Where the products have come from the private storage aid scheme, the packages shall carry a label with this same text, placed in such a way that it cannot be disturbed without damaging it. (1) OJ 121, 29.7.1964, p. 2012/64 EN Official Journal of the European Communities29. 5. 1999 L 135/89 ANNEX II Description of the lots Ã¯ £ § Lot 1: 1 000 tonnes of half-carcases Ã¯ £ § Lot 2: 1 000 tonnes of half-carcases Ã¯ £ § Lot 3: 500 tonnes of half-carcases Ã¯ £ § Lot 4: 500 tonnes of half-carcases Ã¯ £ § Lot 5: 500 tonnes of fore-ends Ã¯ £ § Lot 6: 500 tonnes of fore-ends The products in lots 1 to 6 shall have been governed by a contract for private storage aid in accordance with Regulation (EC) No 2042/98; the time limit for delivery shall expire on 12 July 1999. Ã¯ £ § Lots 7 to 10: 1 500 tonnes of half-carcases per lot Ã¯ £ § Lots 11 to 14: 1 000 tonnes of half-carcases per lot Ã¯ £ § Lots 15 to 18: 500 tonnes of half-carcases per lot Ã¯ £ § Lots 19 to 21: 1 000 tonnes of fore-ends per lot Ã¯ £ § Lots 22 to 25: 500 tonnes of fore-ends per lot The time limit for delivering lots 7 to 25 shall expire on 12 July 1999. Ã¯ £ § Lots 26 to 29: 1 500 tonnes of half-carcases per lot Ã¯ £ § Lots 30 to 33: 1 000 tonnes of half-carcases per lot Ã¯ £ § Lots 34 to 37: 500 tonnes of half-carcases per lot Ã¯ £ § Lot 38: 400 tonnes of half-carcases Ã¯ £ § Lots 39 and 40: 300 tonnes of half-carcases per lot Ã¯ £ § Lots 41 to 43: 1 000 tonnes of fore-ends per lot Ã¯ £ § Lots 44 to 47: 500 tonnes of fore-ends per lot Ã¯ £ § Lot 48: 400 tonnes of fore-ends Ã¯ £ § Lots 49 and 50: 300 tonnes of fore-ends per lot The time limit for delivering lots 26 to 50 shall expire on 26 July 1999. EN Official Journal of the European Communities 29. 5. 1999L 135/90 ANEXO III Ã¯ £ § BILAG III Ã¯ £ § ANHANG III Ã¯ £ § Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  ÃÃÃ Ã¯ £ § ANNEX III Ã¯ £ § ANNEXE III Ã¯ £ § ALLEGATO III Ã¯ £ § BÃ ¶LAGE III Ã¯ £ § ANEXO III Ã¯ £ § LIITE III Ã¯ £ § BILAGA III Direcciones de los organismos de intervenciÃ ³n Ã¯ £ § Interventionsorganernes adresser Ã¯ £ § Anschriften der Interventionsstellen Ã¯ £ §  Ã ¹Ã µÃ Ã ¸ Ã ½Ã Ã µÃ ¹r Ã Ã Ã ½ Ã ¿Ã Ã ³Ã ±Ã ½Ã ¹Ã  µ Ã ½ ÃÃ ±Ã Ã µ µÃ ² Ã Ã µÃ r Ã¯ £ § Addresses of the intervention agencies Ã¯ £ § Adresses des organismes dintervention Ã¯ £ § Indirizzi degli organismi dintervento Ã¯ £ § Adressen van de interventiebureaus Ã¯ £ § EndereÃ §os dos organismos de intervenÃ §Ã £o Ã¯ £ § Interventio- elinten osoitteet Ã¯ £ § Interventionsorganens adresser BELGIQUE/BELGIÃ : Bureau dintervention et de restitution belge Rue de TrÃ ¨ves 82 B-1040 Bruxelles Belgisch Interventie- en Restitutiebureau Trierstraat 82 B-1040 Brussel TÃ ©lÃ ©phone: (32-2) 287 24 11; tÃ ©lex: BIRB. BRUB/24076-65567; tÃ ©lÃ ©copieur: (32-2) 230 2533/280 03 07 BUNDESREPUBLIK DEUTSCHLAND: Bundesanstalt fÃ ¼r Landwirtschaft und ErnÃ ¤hrung (BLE) Postfach 180203, D-60083 Frankfurt am Main Adickesallee 40 D-60322 Frankfurt am Main Tel.: (49) 69 1564-704/755; Telex: 411727; Telefax: (49) 69 15 64-790/791 DANMARK: Ministeriet for FÃ ¸devarer, Landbrug og Fiskeri EU-direktoratet Kampmannsgade 3 DK-1780 KÃ ¸benhavn V Tlf. (45) 33 92 70 00; telex 151317 DK; fax (45) 33 92 69 48, (45) 33 92 69 23 Ã Ã Ã Ã   Ã  Ã Ã Ã ·Ã ½Ã ¿Ã Ã Ã ¿Ã Ã ¹Ã º  Ã £Ã Ã ±Ã ´ Ã ¿Ã 33 GR-Ã Ã ¸ Ã ½Ã ± 33 Ã ¤Ã ·Ã » Ã Ã Ã ½Ã ¿: 321 23 59 Ã  Ã »Ã µÃ ¾: 221 683 ESPAÃ A FEGA (Fondo EspaÃ ±ol de GarantÃ ­a Agraria) Beneficencia, 8 E-28005 Madrid Tel.: (34) 913 47 65 00/913 47 63 10; tÃ ©lex: FEGA 23427 E/FEGA 41818 E; fax: (34) 915 21 98 32/915 22 43 87 FRANCE: OFIVAL 80, avenue des Terroirs-de-France F-75607 Paris Cedex 12 TÃ ©lÃ ©phone: (33 1) 44 68 50 00; tÃ ©lex: 215330; tÃ ©lÃ ©copieur: (33 1) 44 68 52 33 IRELAND: Department of Agriculture. Food and Forestry Agriculture House Kildare Street Dublin2 Ireland Tel. (353 1) 678 90 11, ext. 2278 and 3806 Telex 93292 and 93607, telefax (353 1) 661 62 63, (353 1) 678 52 14 and (353 1) 662 01 98 EN Official Journal of the European Communities29. 5. 1999 L 135/91 ITALIA: AIMA (Azienda di Stato per gli interventi nel mercato agricolo) Via Palestro 81 I-00185 Roma Tel. (39-06) 49 49 91; telex 61 30 03; fax: (39-06) 445 39 40/(39-06) 445 19 58 LUXEMBOURG: Service dÃ ©conomie rurale, section Ã¯ £ § cheptel et viande 113-115, rue de Hollerich L-1741 Luxembourg TÃ ©lÃ ©phone: (352) 478/443; tÃ ©lÃ ©copieur: 2537 NEDERLAND: Ministerie van Landbouw, Natuurbeheer en VisserÃ ³, Voedselvoorzieningsin- en verkoopbureau p/a LASER, Zuidoost Slachthuisstraat 71 Postbus 965 6040 AZ Roermond Tel. (31-475) 35 54 44; telex 56396 VIBNL; fax (31-475) 31 89 39. Ã STERREICH: AMA-Agrarmarkt Austria Dresdner StraÃ e 70 A-1201 Wien Tel.: (431) 33 15 12 20; Telefax: (431) 33 15 1297 PORTUGAL Instituto Nacional de IntervenÃ §Ã £o e Garantia AgrÃ ­cola Rua Fernando Curado Ribeiro, n.o 4-G P-1600 Lisboa Tel.: (351-1) 751 85 00; telefax: (351-1) 751 86 15 SUOMI/FINLAND: maa- ja metsÃ ¤talousministeriÃ ¶ Ministry of Agriculture and Forestry Department of Agricultural Policy/Intervention Unit Mariankatu 23, PL 232 FIN-00171 Helsinki Puh: (358) 0160 01faksi: (358) 0160 9790 SVERIGE: Statens jordbruksverk Ã¯ £ § Swedish Board of Agriculture Vallgatan 8 S-551 82 JÃ ¶nkÃ ¶ping Tfn (46-36) 15 50 00; telex 70991 SJV-S; fax (46-36) 19 05 46 UNITED KINGDOM Intervention Board Executive Agency Kings House 33 Kings Road Reading RG1 3BU Berkshire United Kingdom Tel. (44 11 89) 58 36 26 Fax (44 11 89) 56 67 50